Citation Nr: 1723731	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-31 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, including but not limited to depression, as secondary to a low back disorder and cervical spine disorder.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to February 1979.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A hearing was not requested.  

In January 2014, the claims for service connection for a low back disorder and cervical spine disorder were remanded to the RO to obtain medical records and medical examinations.  The claim has now been returned to the Board for review.  Upon reviewing the development since January 2014, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  While the RO was unable to obtain records from a 1984 surgery and 2007 orthopedist records, the RO was able to obtain substantial records from the Social Security Administration.  

Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has more broadly characterized the psychiatric claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  In evaluating the probative value of medical opinion evidence, the Board may consider the following factors: (1) whether the testimony is based upon sufficient facts or data; (2) whether the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Additionally, the medical opinion must provide the requisite degree of certainty for a medical nexus, which is whether it is at least as likely as not (a 50 percent or better probability) that the disorder was incurred in or aggravated by the veteran's service.  See Bloom v. West, 12 Vet. App. 185, 187 (Vet. App. 1999).  

All medical opinions of record are inadequate because none of them consider the Veteran's entire medical history, including lay statements and prior surgeries.  The Veteran claims that while in service, he fell off a platform and hurt his back and neck.  See November 2011 statement in support of claim.  Consistent with this, January 1979 entries in the Veteran's service treatment records described back pain, numbness, pin pricks in the left paraspinal area, and that he could not flex forward more than a few degrees.  In a September 2013 statement, his sister stated that her brother described hurting his back after he left service.  The Veteran's brother thereafter offered similar testimony in a March 2016 statement.  

As reported in a November 1987 private medical note, the Veteran hurt his neck and low back in 1987 while lifting some heavy eye beams and 80-pound sacks.  This same note reported mild to moderate protrusion of the disc at C6-7 in the neck and a moderate to fairly large protrusion of the L4-5 disc in the lumbar spine.  A hemilaminectomy was later performed in March 1988.  

The Veteran reported neck and back pain in November 1991, but imaging studies revealed an essentially normal cervical and lumbar spine.  Those reports also stated that a spinal fusion was performed in 1988.  

In December 1991, a private doctor recommended that the Veteran not lift anything over thirty pounds, avoid prolonged periods of sitting, standing, or stooping, and not return to his occupation of being a mechanic because of these restrictions.  Social security records indicate that the Veteran continued to work as a mechanic until 2005.  These records also contain private treatment notes listing a 1992 or 1994 work-related injury that resulted in a laminectomy.  Other records state that this occurred in 1995 or 1996.  See April 2005 private treatment note.  A February 2006 private treatment note describes a L4 to S1 fusion in 1991.  

In April 2005, the Veteran working as a derrick man on an oil field.  He was injured when a pipe fell on his neck and back.  It appears that he has not worked since that time.  The Veteran has stated that insurance paid for lumbar surgery but not spinal surgery.  

All four medical opinions of record are inadequate for failure to consider the Veteran's entire medical history.  A March 2011 VA medical opinion stated that the in-service fall did not aggravate any pre-existing condition and that it is less likely than not that any neck pain is related to military service.  The examination did not address the surgeries and accidents outlined above or the January 1979 entries in the service treatment records.  It is therefore based on insufficient facts.  Also, the examination did not address service connection for the lower back disorder.  For these reasons, the March 2011 VA medical opinion is inadequate.

The November 2015 VA medical opinion stated that it is less likely than not that the Veteran's back and neck disorders are related to service because age is the normal cause of degenerative disc disease and while the Veteran suffered trauma in service, there was no radiologic evidence of degenerative disc disease at that time.  The examiner noted the Veteran's report of an in-service fall, but did not mention the January 1979 medical notes or the September 2013 statement by the Veteran's sister.  The conclusion of a medical opinion cannot be premised on the lack of evidence in service treatment records while ignoring lay statements regarding symptomology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  The absence of radiologic evidence is not dispositive.  An addendum opinion is required.  

A private medical doctor has provided two opinions - a July 2013 opinion and a May 2016 addendum.  The July 2013 opinion states: "I interviewed the veteran on July 25, 2013.  He told me the only time he had a back problem was when he was 14."  Based on the above history of back injuries and surgeries, this premise is untrue.  While the July 2013 original relies on the March 2011 VA examination for additional background, the March 2011 VA opinion is inadequate for reasons already described.  The private medical opinion is therefore based on insufficient facts.  The May 2016 addendum relies on the July 2013 opinion and contains incorrect language, stating that the Veteran's conditions were "more likely than not" (not "at least as likely as not") caused by the fall that the Veteran sustained during service.  For this reason also, the private medical opinion is also inadequate.  

A new examination is needed for depression.  A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  These elements are satisfied in this case, based on the evidence of record.  

VA treatment records through November 2015 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from November 2015 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from November 2015 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:

a. Whether the Veteran has any current or previously-diagnosed low back disorder; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed low back disorder was incurred in or aggravated by the Veteran's service.

In reaching these opinions, the examiner should consider the January 1979 notes in the Veteran's service treatment records (VBMS receipt date 11/19/2010, pages 10, 35-38 of 52), evidence of post-service surgeries, and lay statements by the Veteran's sister (VBMS receipt date 9/24/13) and brother (VBMS receipt date 5/16/16, page 9 of 43) about the Veteran's symptoms.  

The examiner should address the opinions contained in the July 2013 private medical opinion (VBMS receipt date 9/16/2013) and the May 2016 addendum opinion (VBMS receipt date 5/16/16, pages 40-41 of 43).    

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

3. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:

a. Whether the Veteran has any current or previously-diagnosed cervical spine disorder; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed cervical spine disorder was incurred in or aggravated by the Veteran's service.

In reaching these opinions, the examiner should consider the January 1979 notes in the Veteran's service treatment records (VBMS receipt date 11/19/2010, pages 10, 35-38 of 52), evidence of post-service surgeries, and lay statements by the Veteran's sister (VBMS receipt date 9/24/13) and brother (VBMS receipt date 5/16/16, page 9 of 43) about the Veteran's symptoms.  

The examiner should address the opinions contained in the July 2013 private medical opinion (VBMS receipt date 9/16/2013) and the May 2016 addendum opinion (VBMS receipt date 5/16/16, pages 40-41 of 43).    

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

4. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed acquired psychiatric disorder, including depression.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed acquired psychiatric disorder, including depression;

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed acquired psychiatric disorder, including depression, was incurred in or aggravated by the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed acquired psychiatric disorder, including depression, that: (i) is proximately due to the Veteran's lower back disorder or cervical spine disorder; or (ii) was aggravated by the Veteran's lower back disorder or cervical spine disorder.

Request 4(c) should be completed regardless of the medical opinions provided in Request 2 and Request 3.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

5. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


